Exhibit 10.3
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of this 21st day of July
2020, by and between GP Strategies Corporation, a Delaware corporation with its
principal place of business at 11000 Broken Land Parkway, Suite 200, Columbia,
Maryland 21044 (“GP Strategies”), and Adam H. Stedham, with a residence in
Columbia, Maryland (“Employee”).


Background


GP Strategies desires to continue to employ Employee to perform services for GP
Strategies, and Employee desires to continue to perform such services, on the
terms set forth in this Agreement.


Agreement


GP Strategies and Employee agree that:


1.TERM OF AGREEMENT. This Agreement will become effective when it is signed by
the last of the parties and will remain in effect until the expiration of all
obligations hereunder.


2.EMPLOYMENT PERIOD. Employee’s employment under this Agreement will run from
the date hereof until the expiration or termination of such employment under
section 5 (EMPLOYMENT PERIOD; TERMINATION) (the “Employment Period”).


3.DUTIES. Employee shall serve as the Chief Executive Officer and President of
GP Strategies, reporting directly to the Board of Directors of GP Strategies and
shall perform the duties normally associated with such position and such other
responsibilities consistent with Employee’s ability, qualifications and
experience that the Board of Directors of GP Strategies may designate from time
to time. Employee shall devote all of Employee’s business time and attention to
the performance of Employee’s duties under this Agreement and to the promotion
and advancement of the business interests of GP Strategies. Employee shall
comply with all applicable laws, rules, regulations, and with the policies and
procedures of GP Strategies. Employee will be located at GP Strategies’
headquarters in the Columbia, Maryland area but Employee shall travel as the
needs of GP Strategies reasonably require. Notwithstanding anything herein,
Employee shall not be precluded from serving on a board of directors of other
corporations or non-profit organizations, with the prior written consent of the
Chairman or Board of Directors of GP Strategies, or engaging in charitable,
educational or community affairs that do not conflict with Employee's
obligations under this Agreement.


Employee shall promptly apply for and maintain a Department of Defense Top
Secret Security Clearance as long as the US Government requires the Chief
Executive Officer or (as long as Employee also holds the title) President of GP
Strategies to have such clearance. In the event that Employee's application for
Top Secret Security Clearance is denied, or is withdrawn in the future (for
reasons that do not implicate or involve any wrongful or inappropriate conduct
by Employee), and Employee's employment with GP Strategies is subsequently
terminated as a result of not having the Security Clearance, or this Agreement
is subsequently terminated as a result of not Employee having the Security
Clearance, any such termination shall not be a "cause" termination under Section
5.2 of this Agreement.


4.COMPENSATION AND BENEFITS.
1



--------------------------------------------------------------------------------





a..SALARY. Effective for the first regular pay period after this Agreement
becomes effective, GP Strategies shall pay Employee $476,000 annually (and as it
may be adjusted hereunder, the “Base Salary”) prorated and paid at such
intervals as salaries are paid generally to other similarly situated employees.
The Base Salary will be reviewed in 2021 and annually thereafter and subject to
adjustment in the discretion of the Board of Directors (or the Compensation
Committee thereof) of GP Strategies. During any period in which Employee is
eligible to receive salary replacement payments under the provisions of any
benefit plan(s) sponsored or maintained by GP Strategies, the Base Salary will
be reduced by an amount equal to the amount of benefits paid or payable under
such plan(s).


b..EMPLOYEE BENEFITS. Employee is eligible to participate in all employee
benefit plans maintained by GP Strategies for its similarly situated executive
officers and for employee benefit participant groups which include executive
officers, subject to the terms and conditions of the plans. GP Strategies may
modify, alter, terminate or otherwise change any benefit plan it has in effect
at any time, to the extent permitted by law.


Employee shall take such medical exams as may be requested by GP Strategies for
it to obtain a life insurance policy for its benefit.


c..TAX WITHHOLDING. GP Strategies may withhold from any salary, bonus or other
compensation payable to Employee such federal, state or local taxes as are
required to be withheld pursuant to any applicable law or regulation, and may
withhold for other lawful, normal deductions for benefits and as otherwise
agreed by the parties.


d..INCENTIVE COMPENSATION. Employee may participate in any incentive plan
maintained by GP Strategies for its executive officers and for employee
incentive participant groups which include executive officers, subject to the
terms and conditions of the plans. GP Strategies may modify, alter, terminate or
otherwise change any benefit plan it has in effect at any time, to the extent
permitted by law. Subject to section 5.7 below, Employee shall receive any
incentive payment earned under the incentive compensation plan while employed.
Employee will participate in GP Strategies’ Short-Term Incentive Plan in the
Executive Category (currently up to 75% of Base Salary). Employee will
participate in GP Strategies’ Long-Term Incentive Plan at the Chief Executive
Officer level. Employee shall repay any compensation received under GP
Strategies’ incentive plans to the extent required by (1) any GP Strategies
“clawback” or recoupment policy, or (2) any applicable laws, rules, or
regulations which impose mandatory recoupment, under circumstances set forth in
such applicable laws, rules, or regulations, in each case as in effect on the
date incentive compensation is paid.


e..RESTRICTED STOCK UNIT GRANT. Subject to the availability of shares under the
GP Strategies 2011 Stock Incentive Plan, GP Strategies shall grant to Employee
restricted stock units for shares of Common Stock of GP Strategies with a value
of $476,000 as of the date of this Agreement, pursuant to GP Strategies’ Stock
Incentive Plan (the “Plan”). This grant will vest 100% on the third anniversary
of the date of this Agreement, except that (1) the grant will vest 100% on the
Sale of the Company (as defined in the Company’s Long Term Incentive Program)
and (2) if Employee’s employment is terminated before the third anniversary of
the grant date for any reason (other than termination under Section 5.2.
(Termination by GP Strategies for Cause) or Section 5.5. (Termination by
Employee Other than for Good Reason), the grant will vest pro rata based on
Employee’s termination date. If Employee’s termination is under Section
2



--------------------------------------------------------------------------------



5.2 or 5.5, the entire grant will be forfeit as of the termination date (or in
the case of a termination under Section 5.5, the date on which Employee gives
notice of a termination). This grant will be subject to the provisions of the
Plan and shall be on the terms and conditions, and subject to the restrictions,
set forth herein and in the form of grant agreement used by GP Strategies at the
time of such grant.




5.EMPLOYMENT PERIOD; TERMINATION.


a..EMPLOYMENT PERIOD. The Employment Period will end when it is terminated under
sections 5.2 through 5.6. After the end of the Employment Period, the provisions
of this Agreement other than sections 6 through 11 will be of no effect.
Sections 6 through 11 will remain in effect until expiration in accordance with
their respective terms.


b..TERMINATION BY GP STRATEGIES FOR CAUSE.


iGP Strategies may terminate Employee’s employment immediately for Cause.


ii“Cause” means:


1Employee is convicted of, pleads guilty to, or enters a plea of nolo contendere
(or its equivalent) to a felony or to any other crime which could reasonably be
expected to have a significant detrimental impact on GP Strategies’ reputation;


2Employee is the subject of a civil or administrative action against Employee
for an illegal act which could reasonably be expected to have a significant
detrimental impact on GP Strategies’ reputation and does not deny the act or is
found by the presiding authority to have committed the act;


3Employee commits (or indicates an intention to commit) or omits taking any
action in bad faith and to the detriment of GP Strategies (including, without
limitation, dishonesty, lack of integrity or candor, acts of embezzlement,
misappropriation of funds, bribery, harassment or unlawful discrimination) and
does not correct the failure within 10 business days after receipt of written
notice thereof;


4Employee (1) fails, refuses or indicates an intention to fail, to perform
Employee’s duties or obligations under any provision of this Agreement (other
than sections 6 through 9) in any material respect and (2) does not correct the
failure within 10 business days after receipt of written notice thereof; or


5Employee fails, refuses or indicates an intention to fail, to perform
Employee’s duties or obligations under sections 6 through 9, breaches Employee’s
fiduciary duties to GP Strategies under applicable law, or engages in any act in
violation of a policy of GP Strategies that permits immediate termination of an
employee’s employment and does not correct the failure within 10 business days
after receipt of written notice thereof.


c..TERMINATION BY EMPLOYEE FOR GOOD REASON.


3



--------------------------------------------------------------------------------



iEmployee may terminate Employee’s employment under this Agreement immediately
for Good Reason.


ii“Good Reason” means:


1GP Strategies eliminates (and does not replace with a comparable alternative),
reduces, or fails to make any material payment without the express written
consent of Employee, Employee’s Base Salary or time based restricted stock
awarded to Employee under GP Strategies’ Long-Term Incentive Plan and fails to
restore such compensation to its previous level within 30 days after receipt of
written notice from Employee;


2GP Strategies fails to make any material payment, or provide any material
benefit to Employee, contemplated hereunder, and does not correct any such
failure within 10 business days after receipt of written notice from Employee;
or


3GP Strategies breaches any other material term of this Agreement and does not
correct such failure or breach within 30 days after written notice from
Employee.


4GP Strategies changes Employee’s title or job duties in any material respect
which diminishes Employee’s position or damages his professional reputation
(except that a change in title from Chief Executive Officer and President to
Chief Executive Officer in connection with the appointment of a President will
not be considered “Good Reason” under this clause).


5GP Strategies relocates its corporate headquarters more than 30 miles from
Columbia, Maryland, despite Employee’s written objection, and fails to provide
reasonable accommodations which would enable Employee to maintain a work/life
balance comparable to what exists prior to the relocation.


d..TERMINATION BY GP STRATEGIES OTHER THAN FOR CAUSE. GP Strategies may
terminate Employee’s employment other than for Cause at any time by delivering
written notice to Employee stating the date of termination and if such notice
states a termination date less than 18 months from the notice date GP Strategies
shall comply with section 5.7.2.


e..TERMINATION BY EMPLOYEE OTHER THAN FOR GOOD REASON.


iEmployee may terminate Employee’s employment other than for Good Reason at any
time by giving written notice to GP Strategies at least 18 months before the
intended termination date.


iiIf Employee delivers such notice, GP Strategies may terminate Employee’s
employment immediately or on another date before the date stated by Employee in
the notice, in which case GP Strategies will comply with section 5.7.3.


f..AUTOMATIC TERMINATION. Employee’s employment will terminate automatically
upon:


iDeath of Employee; or


4



--------------------------------------------------------------------------------



iiif, as a result of a serious health condition (as defined in the Family and
Medical Leave Act of 1993) and after giving effect to any reasonable
accommodation required by law, Employee is physically or mentally incapacitated
or disabled or otherwise unable fully to discharge his/her duties hereunder for
a period of 90 consecutive days.


g..COMPENSATION UPON TERMINATION.


iTERMINATION BY GP STRATEGIES FOR CAUSE. If GP Strategies terminates Employee’s
employment for Cause then GP Strategies shall pay a pro rata portion of the Base
Salary through the date of termination only and, except as provided by law or
the terms of the applicable benefit plan, provide the other benefits set forth
in section 4 through the date of termination only.


iiTERMINATION BY EMPLOYEE FOR GOOD REASON OR BY GP STRATEGIES OTHER THAN FOR
CAUSE.


1If Employee terminates Employee’s employment for Good Reason or GP Strategies
terminates Employee’s employment other than for Cause, and the conditions of
section 5.7.2.6 are satisfied, then from the date of termination until 18 months
after the date of termination (the “Severance Period”):


a.....GP Strategies shall pay a pro rata portion of the Base Salary at the rate
in effect on the date of termination (however, if the termination is by Employee
for Good Reason as the result of a decrease in Base Salary, Base Salary as in
effect prior to the decrease will be paid), at such intervals as salaries are
paid generally to similarly situated employees of GP Strategies; and


b.....GP Strategies shall, at its option, provide Employee with either (a) the
benefits Employee would have received under section 4 had his/her employment not
terminated, including incentive compensation, or (b) the cash value of GP
Strategies’ contribution to the cost of such benefits that would have been made
had Employee’s employment not terminated.


2If GP Strategies terminates Employee’s employment other than for Cause and its
notice of termination states a termination date other than the date of the
notice, then the Severance Period will be reduced by the length of the period
between the date of the notice and the date of termination.


3If Employee does not remain in full compliance with sections 6 through 9 then
GP Strategies’ obligations under this section will terminate.


4In consideration of the compensation described in this section 5.7.2 (the
“Severance Payments”), Employee shall sign and return to GP Strategies a timely
and effective release of claims in form reasonably satisfactory to GP Strategies
releasing any claims arising out of this Agreement (except for Severance
Payments and other post-employment benefits or compensation owed by GP
Strategies to the Employee), Employee’s employment and/or the termination
thereof (the “Release of Claims”).


5



--------------------------------------------------------------------------------



5GP Strategies advises Employee to seek the advice of an attorney before signing
the Release of Claims.


6GP Strategies’ obligation to make Severance Payments is conditioned on (a)
Employee being in compliance with his/her obligations under sections 6 through
9, (b) Employee signing and delivering (and not revoking) the Release of Claims
and (c) the expiration of all waiting periods stated in the Release of Claims
before the 60th day after Employee’s termination date; provided that GP
Strategies shall notify Employee in writing of Employee’s obligation hereunder
and provide to Employee the form of Release of Claims within twenty-one (21)
days following Employee’s termination date.


7If Employee satisfies the terms of section 5.7.2.6 then GP Strategies shall
begin payment of the Severance Payments on the first regular payroll date (or as
soon as practicable) after the expiration of all applicable waiting periods.
This first payment will include any Severance Payments for any portion of the
Severance Period that GP Strategies withheld pending expiration of the last
applicable waiting period.


8If Employee is in compliance with his/her obligations under sections 6 through
9, then from Employee’s termination date until the earlier of the end of the
Severance Period and Employee obtaining full time employment, GP Strategies
shall purchase executive outplacement assistance for the use and benefit of
Employee.


iiiTERMINATION BY EMPLOYEE OTHER THAN FOR GOOD REASON. If Employee terminates
Employee’s employment other than for Good Reason and GP Strategies elects to
terminate Employee’s employment before the date stated in Employee’s notice,
then GP Strategies shall:


1continue to provide Employee with the compensation described in section 4
through the date of termination selected by GP Strategies; and


2from the date of termination until the date stated in Employee’s notice (but in
no event for a period that is longer than 18 months from the date of the notice)
pay a pro rata portion of the Base Salary at the rate in effect on the date of
termination, at such intervals as salaries are paid generally to similarly
situated employees of GP Strategies and provide Employee, at GP Strategies’
option, with either:


a.....the benefits Employee would have received under section 4 had his/her
employment not terminated, including incentive compensation; or
b.....the cash value of GP Strategies’ contribution to the cost of such benefits
that would have been made had Employee’s employment not terminated.


ivOTHER TERMINATIONS. If Employee’s employment is terminated under section 5.6
then GP Strategies shall pay a pro rata portion of his/her Base Salary through
the date of termination only, and, except as provided by law or the terms of the
applicable benefit plan, Employee shall continue to receive the other benefits
set forth in section 4 through the date of termination only.


6



--------------------------------------------------------------------------------



vDETERMINATION OF BENEFIT VALUE. Where this section 5.7 provides for payments
based upon the cash value of GP Strategies’ contribution(s) to any employee
benefits, GP Strategies’ good faith determination of such value shall be
presumed accurate absent obvious error.


viTERMINATION OF CERTAIN BENEFITS. Notwithstanding anything to the contrary in
this Agreement, upon termination of Employee’s employment, regardless of the
reason or circumstances, the Employee’s active participation in the GP
Retirement Savings Plan shall end and the Employee shall cease to receive
employer matching contributions except with respect to employee deferrals made
prior to termination of his/her employment.


viiOUTPLACEMENT SERVICE. If Employee’s employment is terminated under Section
5.3 (Termination By Employee For Good Reason) Or Section 5.4 (Termination By GP
Strategies Other Than For Cause), then GP Strategies shall provide Employee with
mutually agreeable outplacement services for a period of 12 months after
termination.


6.REPRESENTATIONS BY EMPLOYEE. Employee represents that:


a..Employee is under no contractual or other restriction or obligation which is
inconsistent with the execution of this Agreement, the performance of Employee’s
duties hereunder, or the other rights of GP Strategies hereunder;


b..Employee has occupied and will continue to occupy a position of trust and
confidence with GP Strategies prior to the date hereof and has become familiar
with and will continue to have access to the Trade Secrets and the Confidential
Information (each as defined below);


c..GP Strategies’ products and services are marketed worldwide;


d..GP Strategies competes with other businesses that are or could be located in
any part of the world;


e..The provisions of sections 6 through 9 are reasonable and necessary to
protect and preserve GP Strategies’ legitimate business interests;


f..The provisions of sections 6 through 9 will not prevent Employee from
obtaining other suitable employment during the period in which Employee is bound
by the covenants;


g..GP Strategies would be irreparably damaged if Employee were to breach the
covenants set forth in Sections 6 through 9; and


h..Employee has had the opportunity to consult with an attorney prior to
entering into this Agreement.


7.CONFIDENTIAL INFORMATION.


a..DEFINITIONS.


i“Confidential Information” means all technical or business information
furnished or disclosed, in whatever form or medium, by GP Strategies to Employee
or discovered or
7



--------------------------------------------------------------------------------



created by Employee in the course of his/her employment by GP Strategies (other
than Excluded Information). Confidential Information includes, without
limitation, all Trade Secrets, financial results, prospects, strategic planning
information, research and development activities, forecasts, financial
information, customer, consultant and supplier lists and information, all
prospective customer, consultant and supplier lists and information, pricing,
sales, marketing techniques, procedures, designs, systems, improvements,
processes, specifications, operations, and know-how.


ii“Excluded Information” means any information which (a) Employee can show by
clear and convincing evidence was in his/her possession prior to receipt thereof
from GP Strategies, or (b) is generally publicly known at the time of receipt
from GP Strategies or which subsequently becomes generally publicly known other
than as a direct or indirect result of the breach of this Agreement by Employee.


iii“Trade Secrets” means all information used in the conduct of GP Strategies’
business that would be deemed “trade secrets” within the meaning of the Maryland
Uniform Trade Secrets Act (the “Act”).


b..DUTY TO MAINTAIN SECRECY AND CONFIDENTIALITY. During and after the Employment
Period, Employee shall maintain the secrecy and confidentiality of the Trade
Secrets and the Confidential Information. If Employee is required to disclose
Confidential Information pursuant to a subpoena, court order, statute, law,
rule, regulation or other similar requirement (a “Legal Requirement”), then
Employee shall provide prompt notice of such Legal Requirement to GP Strategies
to the extent permitted by law. Employee shall take reasonable steps to assist
GP Strategies in contesting such Legal Requirement and in obtaining a protective
order or otherwise protecting GP Strategies’ rights with respect to such
Confidential Information to the extent permitted by law. This Agreement does not
prohibit Employee from reporting possible violations of law or regulation to any
governmental agency or entity or making any disclosures protected under the
whistleblower provisions of any applicable law or regulation. Employee does not
need the prior authorization of GP Strategies to make any such reports or
disclosures and is not required to notify GP Strategies that Employee has made
such reports or disclosures.


c..PROPERTY OF GP STRATEGIES. All Trade Secrets, all Confidential Information
and all books, documents, lists and records pertaining to GP Strategies’
business (collectively, the “Records”), whether or not prepared by Employee and
regardless of storage medium, are the sole and exclusive property of GP
Strategies.


d..MISAPPROPRIATION NOT PERMITTED. During and after the Employment Period,
Employee shall not (a) divulge, furnish or make accessible to anyone (other than
in the ordinary course of GP Strategies’ business) or in any way use, for
Employee’s own benefit or for the benefit of any other individual, firm or
entity, any Trade Secret or any Confidential Information, (b) take or permit any
action to be taken which would reduce the value of the Trade Secrets or the
Confidential Information to GP Strategies or (c) otherwise misappropriate or
permit the misappropriation of the Trade Secrets or the Confidential
Information. Nothing in this Agreement is intended to conflict with 18 USC §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by 18 USC § 1833(b).


8



--------------------------------------------------------------------------------



e..RETURN OF RECORDS. At the end of the Employment Period, Employee shall
promptly return to GP Strategies all Records and copies thereof which are in
Employee’s possession or control without retaining any copies thereof.


8.INTELLECTUAL PROPERTY RIGHTS.


a..DEFINITIONS. “Innovations” means all processes, improvements, inventions
(whether or not protectable under patent laws), works of authorship, inventions,
intellectual property, materials, documents or information fixed in any tangible
medium of expression (whether or not protectable under copyright laws), either
alone or with third parties, moral rights, mask works, trademarks, trade names,
trade dress, Trade Secrets, “know how”, ideas (whether or not protectable under
trade secret laws), and all other subject matter relative to any of the
foregoing, whether or not protectable under patent, copyright, moral right, mask
work, trademark, trade secret or other laws, and includes without limitation all
new or useful art, combinations, discoveries, formulae, manufacturing
techniques, technical developments, discoveries, artwork, software, and designs.
“Innovations” includes “Inventions,” which means any inventions protected under
patent laws, and “Derivative Works,” which means any derivative works protected
under copyright laws.


b..DISCLOSURE. Employee shall disclose in writing to GP Strategies any
Innovation solely or jointly conceived or reduced to practice by Employee during
the Employment Period (a) during regular working hours or (b) outside of regular
working hours to the extent (1) the Innovation relates to GP Strategies’
businesses or any reasonable expansion thereof or (2) was created using any
resources of GP Strategies (“GP Strategies Innovations”).


c..OWNERSHIP. All GP Strategies Innovations are the property of GP Strategies.
Employee shall assign and hereby does irrevocably assign, transfer, and convey
to the maximum extent permitted by applicable law all rights to any such GP
Strategies Innovations to GP Strategies. Innovations relating to Employee’s
activities during the Employment Period and conceived, reduced to practice,
created, derived, developed, or made by Employee, alone or with others, within 6
months after the Employment Period may have been conceived, reduced to practice,
created, derived, developed, or made, as applicable, in significant part during
the Employment Period. Accordingly, such Innovations will be presumed to have
been conceived, reduced to practice, created, derived, developed, or made, as
applicable, during the Employment Period and Employee hereby assigns any such
Innovations to GP Strategies unless Employee can establish the contrary by
written evidence satisfying the clear and convincing standard of proof. Employee
shall provide all reasonable assistance as may be necessary to vest in GP
Strategies any rights in any Innovations granted to GP Strategies by this
Agreement.


9.COVENANTS OF NON-COMPETITION AND NON-SOLICITATION.


a..NON-COMPETITION. During the Employment Period and for 6 months after the end
of the Employment Period (the “Non-Competition Period”), , Employee shall not,
directly or by assisting any other individual or entity, anywhere throughout the
world (the “Territory”):


iconduct any business that competes with the business conducted by GP Strategies
(the “Prohibited Business”) with:


9



--------------------------------------------------------------------------------



1any party who is a customer of GP Strategies for Prohibited Business at the end
of the Employment Period;


2any party that was a customer of GP Strategies for Prohibited Business within
the 12 months before the end of the Employment Period; and


3any potential customer of GP Strategies with which GP Strategies has initiated
discussions relating to Prohibited Business within the 12 months before the end
of the Employment Period; or


iicompete with, or Participate In any other business or organization which
during the Non-Competition Period competes with, GP Strategies with respect to
any product or service (x) sold by GP Strategies and (y) for which Employee had
material responsibilities or involvement, or about which Employee received or
had access to non-public information, in the course of Employee’s employment
with GP Strategies.


iii“Participate In” means directly or indirectly, for Employee’s own benefit or
for, with, or through any other person (including, without limitation, any
consultant or any person employed by or associated with any entity with whom
Employee is employed or associated), firm, corporation or other entity, own
(other than the ownership of not more than 2% of the outstanding common stock of
a corporation, if, at the time of its acquisition, such stock is listed on a
national securities exchange, is reported on NASDAQ, or is regularly traded in
the over-the-counter market by a member of a national securities exchange),
manage, operate, control, loan money to, invest in, or participate in the
ownership, management, operation, or control of, or be connected as a director,
officer, employee, partner, joint venturer, principal, equity holder,
consultant, agent, independent contractor, or otherwise with, or acquiesce in
the use of Employee’s name in.


b..NON-SOLICITATION. During the Employment Period and for 12 months after the
end of the Employment Period (the “Non-Solicitation Period”), Employee shall
not, directly or by assisting an another individual or entity:


iinduce or attempt to induce any employee of GP Strategies or any subsidiary or
affiliate of GP Strategies to leave the employ of GP Strategies or any
subsidiary or affiliate of GP Strategies;


iiinterfere with the relationship between GP Strategies or any subsidiary or
affiliate of GP Strategies and any employee of GP Strategies or any subsidiary
or affiliate of GP Strategies;


iiiemploy, or otherwise engage as an employee, independent contractor or
otherwise, any person who is an employee of GP Strategies or any subsidiary or
affiliate of GP Strategies, or who in the twelve (12) months prior to Employee’s
termination was an employee of GP Strategies or any subsidiary or affiliate of
GP Strategies; or


ivinduce or attempt to induce any customer, supplier, licensee or business
relation of GP Strategies or any subsidiary or affiliate of GP Strategies with
whom Employee had contact during the employment or regarding whom Employee has
or had confidential information to cease doing (or reduce the volume of)
business with GP Strategies or any subsidiary or affiliate of GP Strategies.
10



--------------------------------------------------------------------------------





c..BREACH OF COVENANT. If Employee breaches any covenant set forth in section
9.1 or section 9.2 of this Agreement, then the Non-Competition Period or
Non-Solicitation Period, as applicable, will be extended by the period of the
duration of such breach.


d..REMARKS BY EMPLOYEE. Employee shall not, at any time during or after the
Non-Solicitation Period, disparage GP Strategies, any subsidiary or affiliate of
GP Strategies, or any of their stockholders, directors, officers, employees or
agents.


e..SUBSEQUENT EMPLOYMENT. During the Non-Competition Period Employee shall
notify GP Strategies of the identity of any employer of Employee within 5 days
after accepting employment and shall provide such employer with a copy of this
section 9 upon or prior to being hired.


10.EQUITABLE RELIEF. GP Strategies will be entitled to obtain injunctive,
specific performance or other equitable relief to restrain any breach or
threatened breach of this Agreement, in addition to its right to money damages
or any other rights it might have. Money damages alone would be inadequate to
compensate GP Strategies for such breach and would be an inadequate remedy for
such breach and Employee shall not claim otherwise in any proceeding. Employee
shall not require, and shall waive any right that would require, GP Strategies
to post a bond or any similar assurance if GP Strategies brings any action to
enforce this Agreement. The rights and remedies of the parties to this Agreement
are cumulative and are in addition to any and all other remedies otherwise
allowed by law.


11.MISCELLANEOUS.


a..GOVERNING LAW. This Agreement is a contract made under the laws of the State
of Maryland and for all purposes will be construed in accordance with the laws
of the State of Maryland without regard to conflict of laws principles thereof.


b..JURISDICTION; VENUE; PROCESS. A party bringing any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may bring the action in the courts of the State of Maryland, Howard
County or, if it has or can acquire jurisdiction, in the United States District
Court for the District of Maryland. GP Strategies and Employee each consent to
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and each waives any objection to venue laid therein.


c..NO JURY TRIAL. NEITHER GP STRATEGIES NOR EMPLOYEE SHALL ELECT A TRIAL BY JURY
IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT OR EMPLOYEE’S EMPLOYMENT WITH GP STRATEGIES.


d..AMENDMENTS. This Agreement may be amended, waived, changed, modified or
discharged only by a writing signed by both of the parties.


e..WAIVER. Any waiver by either party of a breach of any provision of this
Agreement will not operate as a waiver of any other breach of such provision or
of any breach of any other provision of this Agreement. The failure of a party
to insist upon strict adherence to any term of this Agreement on one or more
occasions shall not be considered a waiver or deprive that party
11



--------------------------------------------------------------------------------



of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement. Any waiver must be in writing.


f..SUCCESSORS. This Agreement is to be binding upon and inure to the benefit of
the parties, their successors, heirs, personal representatives and other legal
representatives.


g..MERGER, ETC. If GP Strategies disposes of the properties and business of GP
Strategies substantially as an entirety, by merger, consolidation, sale of
assets, or otherwise, then GP Strategies may assign this Agreement and all of
its rights and obligations hereunder to the acquiring or surviving corporation
or other entity.


h..ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between the
parties with respect to its subject matter and supersedes all prior written and
oral agreements and understandings between GP Strategies and Employee with
respect to the subject matter of this Agreement.


i..SEPARABILITY. The covenants contained in this Agreement are separable and, if
any court of competent jurisdiction declares any of them to be invalid or
unenforceable, that declaration of invalidity or unenforceability will not
affect the validity or enforceability of any of the other covenants, each of
which will remain in full force and effect. If any restriction contained in
sections 6 - 9 shall be deemed to be invalid, illegal, or unenforceable by
reason of its extent, duration, geographical scope, or otherwise, then (a) it is
hereby declared to be the intention of the parties hereto that such provision be
reformed to reflect the maximum extent, duration, geographical scope, or other
limitation that is permitted by law and (b) the court making such determination
shall have the authority to reduce such restriction to the maximum extent,
duration, geographical scope, or other limitation that is permitted by law, and
in its reduced form such restriction shall then be enforceable in the manner
contemplated hereby.


j..INDEMNIFICATION. GP Strategies shall indemnify Employee to the maximum extent
permitted by applicable law and in accordance with its By-Laws from any and all
claims relating to or arising out of the performance by Employee of his/her
duties hereunder, or his/her acts or omissions as an officer of GP Strategies.
GP Strategies shall reimburse Employee for any costs or expenses actually and
reasonably incurred by him/her in connection with the defense against any such
claim as the same are incurred by the Employee. However, GP Strategies shall not
be required to indemnify Employee with respect to any proceeding initiated by
Employee against GP Strategies, or any counterclaim, cross-claim, affirmative
defense or similar claim of GP Strategies in connection with any such
proceeding. If the By-Laws are amended after the date of this Agreement in a way
which results in Employee being entitled to less protection or compensation,
then such amendments will not be given any effect in construing this provision.


The parties hereto have executed and delivered this Agreement as of the date
first above written.


    EMPLOYEE

By:/s/ Adam H. StedhamName:Adam H. StedhamTitle:CEO & President

12



--------------------------------------------------------------------------------



GP STRATEGIES CORPORATION



By:/s/ Michael R. DuganName:Michael R. DuganTitle:Executive Vice President & CFO

13

